Citation Nr: 1019324	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  99-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for shortening of the 
right leg.

2.  Entitlement to service connection for a low back disorder 
as secondary to shortening of the right leg.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to 
February 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In that decision, the RO denied 
the Veteran's claims for service connection for shortening of 
the right leg and for a low back disorder secondary to the 
claimed right leg disability.  The Veteran perfected an 
appeal to the Board, which denied the claims, most recently 
in August 2007.  

On multiple occasions during the course of the appeal, the 
Veteran's representative and VA's General Counsel filed joint 
motions with the United States Court of Appeals for Veterans 
Claims (Court) to vacate the Board's earlier decisions and 
remand the case.  The Court granted the most recent motion in 
March 2009.  

The Veteran testified before a Veterans Law Judge at a 
videoconference hearing in November 2000.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.  The Veterans Law Judge who conducted the November 2000 
hearing and signed the most recent August 2007 Board decision 
is no longer employed by the Board.  Thus, the Veteran was 
given another opportunity to appear at a hearing.  In April 
2010, however, the Veteran indicated that he did not desire 
another hearing.

Additionally, in a January 2004 statement, the Veteran 
contended that the protracted adjudication of the appeal for 
his claim for service connection for shortening of the right 
leg has caused him "anxiety, anger, depression, and Drug 
Abuse."  In addition, his former representative submitted a 
letter in August 2005 stating that the Veteran "is 
requesting consideration of VA pension based on his current 
income status and military service."  In this case, the 
Board infers a claim of service connection for a psychiatric 
disorder secondary to shortening of the right leg, as well as 
a claim for entitlement to non-service-connected pension.  As 
these claims have not been adjudicated by the RO, they are 
not before the Board; hence, they are referred to the agency 
of original jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that 
shortening of the right leg pre-existed the Veteran's period 
of service; shortening of the right leg was diagnosed during 
service, and the Veteran is currently diagnosed with 
shortening of the right leg.

2.  The Veteran does not have a currently diagnosed low back 
disability.


CONCLUSIONS OF LAW

1.  The Veteran has shortening of the right leg that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The Veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through a July 2005 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the July 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2005 letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In addition, the Veteran was 
given notice regarding the award of an effective date and 
rating criteria pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), in an April 2007 supplemental 
statement of the case, after which he was given opportunity 
to respond.  Consequently, a remand for additional 
notification on these questions is not necessary.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have records 
of post-service treatment from VA and private facilities.  
The Veteran has submitted a private opinion in November 2001.  
In addition, the Veteran was provided VA examinations in 
March 1999 and September 1999, and an independent medical 
opinion was provided in August 2001.  In that connection, the 
Board notes that when VA undertakes to provide a VA 
examination or obtain an opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the September 1999 VA examination obtained in this case 
is adequate, as it is predicated on consideration of all of 
the pertinent evidence of record, to include the statements 
of the Veteran, and documents that the examiner conducted 
full physical examination of the Veteran.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
claim on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).  The Veteran has further been given the opportunity 
to submit evidence, and he and his representative have 
provided written argument in support of his claims.  
Otherwise, neither the Veteran nor his representative has 
identified, and the record does not indicate, existing 
records pertinent to the claims that need to be obtained.  
Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut 
the presumption of sound condition for conditions not noted 
at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003); 70 
Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  This 
includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Relevant evidence of record consists of the Veteran's service 
treatment records and various post-service records 
documenting the Veteran's ongoing treatment at both private 
and VA facilities, as well as pre-service medical records.  
Review of treatment records before the Veteran's entry into 
active duty reflects that he was given radiological 
evaluation in August 1980, which revealed congenital 
shortening and bowing of the right tibia, as well as a bone 
cyst in the right tibia.  He underwent curettage of the bone 
cyst in September 1980, during which the cyst was removed and 
the cavity was filled with bone chips.  Subsequent 
radiological evaluation in April 1981 revealed that the 
Veteran's shortened right leg had been "slightly over 
corrected," with his left leg measured at 4 millimeters 
shorter than his right leg at that time.

Review of the Veteran's service treatment records reveals 
that, on his July 1985 pre-induction entrance examination, 
the examining physician noted a history of Osgood-Schlatter 
Disease in the left leg, as well as a history of surgery on 
the right leg.  However, no leg length discrepancy or other 
disability associated with the right leg surgery was noted.  
Similarly, the Veteran reported a history of broken bones and 
swollen and painful joints on his July 1985 report of medical 
history; the examiner noted at that time an excision of a 
benign bone cyst in the Veteran's left leg.  (The Board notes 
that although the examiners noted problems with the Veteran's 
left leg, such was likely an error, as there is no evidence 
of any problems with his left leg at any time, and evidence 
establishes that the Veteran underwent surgery on his right 
leg, not his left, prior to service.)  

Records of in-service treatment in April 1986, however, 
indicate that the Veteran was seen for complaints of pain in 
his right leg while still on active duty.  In May 1987, the 
Veteran underwent a right tibial osteotomy to correct what 
was noted in the pre-surgery report as "some shortening and 
excessive external rotation of his distal tibia."  The day 
before the surgery, the Veteran underwent physical 
examination at which his right leg was 1/2 inch shorter than 
his left leg.  He was noted to use crutches for several 
months after the surgery, although a treatment note in 
December 1987 indicated that his "leg length [was] equal."  
He was noted at that time to walk with a limp.  At a follow-
up visit in March 1988, the Veteran was again noted to have a 
"marked limp"; that same month, he underwent surgery to 
remove the hardware in his right leg.  Follow-up treatment 
visits indicate that the surgical site was healing 
satisfactorily, and no abnormalities of the lower extremities 
were noted in his January 1990 separation medical 
examination, although the examiner noted the in-service 
osteotomy and the resultant scarring on the examination 
report.  

Records from the Veteran's ongoing treatment from both 
private and VA treatment providers reflect that the Veteran 
carries both a history and current diagnosis of shortening of 
the right leg.  Records from private treatment the Veteran 
received in 1996 document that the Veteran was noted to have 
a "significant (greater than 1") right short leg" 
secondary to surgery.  Radiological examination of the 
Veteran's spine at that time resulted in a questionable 
diagnosis of sacroiliitis and epiphysitis in the thoracic 
spine, but no firm diagnosis was assigned.  He was again seen 
in December 1996 for complaints of pain in his low back and 
right hip, but no diagnosis was assigned at that time.  
Similarly, records of the Veteran's treatment at the Aleda E. 
Lutz VA Medical Center in Saginaw, Michigan, reflect that, at 
an April 1998 visit, he complained of pain in his right leg 
and was noted to have a right leg shorter than his left.  He 
again complained of right knee and back pain secondary to his 
right leg shortening at a June 1998 treatment visit; at that 
time, he was diagnosed only with back pain.  He was again 
prescribed shoe lifts at an October 1998 follow-up visit.  At 
an April 2000 radiological examination, the Veteran was found 
to have a right femur length of 47.2 centimeters and left 
femur length of 47.9 centimeters.  His right tibia was found 
to be 36.2 centimeters in length, while his left tibia was 
36.8 centimeters long.  

The Veteran was provided VA examination in March 1999 and 
September 1999.  Report of the March 1999 examination 
reflects that the examiner noted the Veteran's past medical 
history, including his in-service surgery, and his complaints 
of back and right hip pain beginning in 1996.  The Veteran 
reported that the shoe lift prescribed at the 1996 treatment 
visits gave him significant relief and kept him from walking 
with a limp, which he was noted to have when walking without 
shoes.  Physical examination found the Veteran's right leg to 
be one inch shorter than his left.  No tenderness to the back 
or hip was noted, and the Veteran was found to have full 
range of motion of the lumbosacral spine and right hip.  
Radiological examination was negative, and the examiner 
diagnosed the Veteran with "lower back pain and right hip 
pain secondary to ligamentous strain" from the in-service 
surgery. 

Report of the September 1999 VA examination reflects that the 
Veteran complained of pain on the right side of his lower 
back and right hip.  His pre-service and in-service surgeries 
were noted, as was his prescription for a shoe lift to treat 
his leg length discrepancy.  Physical examination revealed 
that the Veteran walked with a limp and had tenderness on the 
right side of the lumbosacral spine as well as some 
limitation of motion of the spine.  The Veteran's right leg 
was found to be 5/8 inch shorter than his left, although the 
examiner attributed that finding to "likely shortening in 
femoral bone, but not in the tibial side."  The 
radiologist's finding was that the Veteran's "right femur 
appears to be 2 cm shorter than the left side."  The 
examiner diagnosed the Veteran with chronic low back and 
right hip pain with no objective evidence of orthopedic 
pathology and 5/8 inch shortening of the right femoral bone.  
He opined that the Veteran's current leg length discrepancy 
was not likely related to his in-service surgery, reasoning 
that the current shortening of the Veteran's right leg was 
due to problems with the femoral bone, not the tibia on which 
he had undergone surgery while on active duty. 

VA obtained an independent medical opinion in August 2001, 
provided by an orthopedist who had full access to the 
Veteran's claims file, including his entire medical record.  
That orthopedist acknowledged the Veteran's current leg 
length discrepancy but opined that it was not at least as 
likely related to the surgery he underwent in service.  
However, he appears to have premised this opinion on a 
misreading of the April 1981 radiological examination, 
stating that it revealed the Veteran's right leg to be 0.4 
centimeters shorter than his left.  In fact, however, the 
April 1981 radiological report clearly states that the 
Veteran's September 1980 surgery resulted in an over-
correction of the leg length discrepancy, with his right leg 
being at that time 0.4 centimeters longer than his left. 

The Veteran submitted a private medical opinion in November 
2001.  That physician opined that the Veteran's leg length 
discrepancy was worsened by his in-service surgery, noting 
the post-service reports of shortening in the right leg.  The 
examiner further opined that the shortening of the Veteran's 
right leg had contributed to "degenerative changes and 
associated pain" in his knee, hip, and spine, although there 
was no specific diagnosis assigned; nor was there any 
evidence that the physician actually examined the Veteran.  

The Veteran further testified before a Veterans Law Judge in 
November 2000.  At the hearing, the Veteran reported that he 
first began walking with a limp after his in-service surgery 
but did not complain of the limp at the time because he 
assumed it was part of the post-surgical healing process.  He 
also testified that, prior to the in-service surgery, no one 
noticed or commented upon his gait.  The Veteran stated that 
he first began having pain in his lower back several years 
after service, when he complained to his doctor and was 
prescribed a shoe lift to address the shortening of his right 
leg.  

The Veteran submitted a letter from a private physician dated 
in April 1996 in which the doctor notes the Veteran's 
complaints of pain in his lower back and right hip for six 
months prior.  The physician noted the Veteran's history of 
prior tibial rotation osteotomy to which he attributed his 
leg length discrepancy, which the doctor noted was 2.5 
centimeters at that time.  The physician noted the Veteran's 
"short leg gait" on the right, which he noted was being 
treated with a shoe lift on the right.  The physician noted 
the earlier radiological study, which he interpreted as 
showing "probable sacroiliitis bilaterally."  This 
diagnosis was questioned, however, when the physician 
indicated that further treatment was necessary to see if 
"these x-ray changes and symptoms are real."

A.  Shortening of the Right Leg

The Veteran is seeking service connection for shortening of 
the right leg.  Here, although treatment records both in 
service and following his separation from service note that 
the Veteran underwent surgery on his right leg prior to 
service, the Board notes that the only evidence of a leg 
length discrepancy following that surgery-the April 1981 
radiological report-indicates that the surgery actually 
over-corrected the problem, resulting in the Veteran's left 
leg being shorter than his right by 0.4 centimeters.  The 
Board further notes that, although the occurrence of the pre-
service surgery was noted at the time of the Veteran's entry 
into service, no residuals, including any leg length 
discrepancy, were noted at his entrance medical examination.  
In this case, the Board is not persuaded that there is clear 
and unmistakable evidence demonstrating that the Veteran's 
shortening of the right leg existed prior to service.  This 
is especially so given the conflicting evidence on this 
point.  While it seems reasonable to infer from the entirety 
of the record that the Veteran indeed had a shortening of the 
right leg prior to service, this does not amount to clear and 
unmistakable evidence.  

As noted above, the presumption of soundness may be rebutted 
by clear and unmistakable evidence that shortening of the 
right leg existed prior to service and was not aggravated by 
such service.  The Court has described the clear and 
unmistakable standard as an onerous one consisting of 
evidence that is undebatable.  See Cotant v. Principi, 
17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 
254, 258 (1999).  Because the April 1981 radiological 
evidence establishes that the Veteran had a leg length 
discrepancy in which his right leg was in fact longer than 
his left several years before service, other evidence 
prepared after entry suggesting that the Veteran's shortening 
of the right leg indeed existed prior to service does not 
rise to the level of clear and unmistakable evidence.  
Consequently, the presumption of soundness has not been 
rebutted, and the Veteran is presumed to have been in sound 
condition at the time he entered service in October 1985.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As the Veteran is presumed to have been in sound condition at 
the time he entered service, the analysis turns to whether 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131.  Here, although the Veteran's entrance examination was 
silent as to any current disability related to his shortening 
of the tibia or the pre-service surgery he underwent in 1980, 
his service treatment records clearly document a diagnosis of 
and treatment for problems with his right leg, included a 
shortening of the right leg by 1/2 inch on the day before he 
underwent surgery in May 1987.  As noted above, the pre-
service records following the Veteran's pre-service surgery 
in 1980 document that he actually had a shorter left leg due 
to over-correction from the surgery.  No leg length 
discrepancy or other residual was noted at the time of the 
Veteran's entrance onto active duty.  However, he was noted 
during service to have a shortening of the right leg of 1/2 
inch in May 1987, the day before he underwent corrective 
osteotomy of the right tibia.  Following that surgery, he was 
noted to have a "marked limp," which he has testified he 
did not have prior to the operation.  The Veteran testified 
at his November 2000 hearing that he had experienced symptoms 
of shortening of the right leg, including pain in his joints 
and a pronounced limp, since being diagnosed with the 
disorder in service and has been treated with a shoe lift for 
his right shoe.  Further, multiple post-service treatment 
providers and examiners have noted that the Veteran 
experiences a shortening of the right leg, including the 
April 1996 private treatment provider as well as the VA 
physician who conducted radiological examination confirming 
the leg length discrepancy in April 2000 and prescribed a 
shoe lift to correct it.

Here, as noted above, the competent medical evidence has 
identified that the Veteran carries a current diagnosis of 
shortening of the right leg.  The Veteran has testified that 
the symptoms of his shortening of the right leg, with which 
he was diagnosed in service, have continued from that time to 
the present.  Given that the Veteran is presumed to have been 
sound at entry onto active duty, the Board thus concludes 
that the Veteran currently suffers from shortening of the 
right leg that is traceable to his period of military 
service.  

Accordingly, with application of 38 U.S.C.A. § 1111, the 
Board finds that the Veteran's shortening of the right leg 
cannot be said to have been extant prior to service and not 
aggravated thereby.  The presumption of soundness is not 
overcome, and because the record reflects diagnoses of 
shortening of the right leg both in service and currently, 
giving the benefit of the doubt to the Veteran, his 
shortening of the right leg must be attributed to his period 
of military service.  A grant of service connection for 
shortening of the right leg is therefore warranted.  
38 C.F.R. §§ 3.102, 3.303, 3.304.

B.  Low Back Disability

The Veteran asserts that the shortening of his right leg has 
led to a low back disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Here, the greater weight of the medical evidence is against 
the conclusion that the Veteran has a currently diagnosed 
disability of the low back.  The Veteran was afforded VA 
examinations in March and September 1999.  The September 1999 
examiner concluded that the Veteran did not suffer from any 
low back disability other than "chronic low back pain."  No 
orthopedic pathology was found.  The Board acknowledges that 
the March 1999 VA examiner diagnosed the Veteran with "lower 
back pain and right hip pain secondary to ligamentous 
strain" from the in-service surgery.  However, the examiner 
specifically noted that the Veteran was functional for all 
normal activity, and the examiner found no problems on 
examination-there was no tenderness and the Veteran had full 
range of motion.  X-rays were negative.  Even with the 
assessment of lower back pain and right hip pain secondary to 
ligamentous strain, there is no indication that the strain 
itself was of the low back.  Moreover, such an assessment was 
not supported by the examination findings.  Although the 
Veteran has complained of pain in his lower back to his 
private and VA treatment providers, there are no current 
treatment records showing a diagnosis of any low back 
disability to account for the pain.  The Board gives greater 
weight to the conclusion that there was no identifiable 
orthopedic pathology.  Such a conclusion was made after 
specifically examining the Veteran to determine if he in fact 
had a diagnosable disability of the low back.  For the 
reasons stated, the preponderance of the evidence is against 
the claim.  The evidence demonstrates that the Veteran has a 
complaint of chronic pain in his lower back, but no diagnosed 
disability to which the pain can be attributed.

Without a diagnosed or identifiable underlying disability, 
service connection may not be awarded.  Pain does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  With no persuasive medical evidence of 
a diagnosed disability, the analysis ends, and service 
connection for a low back disorder must be denied.

							(Continued on Next Page)


 
ORDER

Entitlement to service connection for shortening of the right 
leg is granted.

Entitlement to service connection for a low back disorder is 
denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


